Citation Nr: 0317223	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed to be associated with asbestos exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1955 to 
December 1964.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The case was remanded in April 1998 for the purpose of 
scheduling the appellant for a hearing before a member of the 
Board.  The requested hearing was held in April 2001.  The 
case was again remanded in July 2001 for the purpose of 
obtaining additional evidence relevant to the appellant's 
claim.  

The veteran's appeal originally included the issue of 
entitlement to a compensable rating for his service-connected 
postoperative residuals of a recurrent angioma of the right 
tibia.  In a February 2003 rating decision, the RO awarded 
the veteran a 10 percent rating for his postoperative 
residuals of a recurrent angioma of the right tibia, 
effective September 30, 1994.  In a March 2003 statement, the 
veteran expressed his satisfaction with the 10 percent rating 
assigned for his postoperative residuals of a recurrent 
angioma of the right tibia.  Hence, the issue of an increased 
rating for the veteran's postoperative residuals of a 
recurrent angioma of the right tibia is no longer before the 
Board for appellate consideration.  


REMAND

The veteran argues that he has pulmonary disability that 
developed as a result of his exposure to asbestos while 
serving as a steward's mate on ships during nine years of 
active duty in the United States Navy.  He claims that his 
responsibility of maintaining the Officers' Quarters were 
expanded when his ships were docked in Navy yards, to include 
chipping and grinding old paint off the bulkheads and then 
repainting, without protection from a mask.  He also contends 
that he was exposed to asbestos fibers when involved in 
firing the ships guns during exercises.  The veteran has 
indicated his assignments during service included active duty 
on the U.S.S. Richard E. Kraus (June 1957 to September 1959), 
the U.S.S. J. C. Waldron (February 1961), the U.S.S. Eaton 
(September 1961), and the U.S.S. Strong.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Obtain the veteran's service personnel 
records, including a listing of his duty 
assignments, and associate them with the claims 
file.  

2.  Following completion of the above 
development, send copies of personnel records, 
including indicia of duties and places of 
assignment to the Commander, Naval Sea Systems 
Command, Attn: OTP (G Hamley), 1333 Isaac Hull 
Ave., S.E., Stop 1210, Washington, Navy Yard, 
D.C. 20376-1210, and request an opinion as to 
whether it is more likely, less likely or as 
likely as not that the veteran was exposed to 
asbestos during his nine years of active duty 
in the United States Navy, and if so, estimate 
the degree of asbestos exposure the veteran 
experienced, outlining the reasons for any 
conclusions reached.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

4.  Thereafter, the RO should re-adjudicate the 
issue of entitlement to service connection for 
a lung disorder, claimed to be associated with 
asbestos exposure.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently on 
appeal as well as a summary of the evidence 
received since the issuance of the last SSOC.  
An appropriate period of time should be allowed 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


